Citation Nr: 0618297	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  02-21 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for lumbar disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to 
December 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran testified at a RO hearing in February 2005.  The 
veteran also requested that he be afforded a video conference 
hearing before a member of the Board in a statement dated in 
May 2005.  The veteran was informed in March 2006 that he was 
scheduled for a hearing at the RO in April 2006.  The veteran 
failed to appear for the hearing.  Accordingly, the veteran's 
request for a hearing is treated as withdrawn.  38 C.F.R. 
§ 20.704(d) (2005).  

The Board notes that a claim for entitlement to service 
connection for a bilateral knee disability was also developed 
for appellate review.  The RO granted service connection for 
chondromalacia of each knee by way of a March 2005 rating 
decision.  As a result, this issue is no longer before the 
Board.  


REMAND

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2005).  Additionally, a disability 
that is proximately due to or the result of a service-
connected disease or injury shall be service connected.  38 
C.F.R. § 3.310 (2005).  The United States Court of Appeals 
for Veterans Claims (Court) has held that when aggravation of 
a veteran's non-service connected disability is proximately 
due to or the result of a service-connected disease or 
injury, it too shall be service connected to the extent of 
the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 446 
(1995).  

In this case, when the veteran and his representative 
appeared at a February 2005 hearing, it was argued that the 
veteran's low back disability is attributable to an injury 
sustained in service or to his bilateral knee disability.  
(As noted above, service connection for the knee disability 
was granted in March 2005.)  The RO has adjudicated the back 
disability on a direct basis, but has not yet addressed the 
secondary service connection claim made under 38 C.F.R. 
§ 3.310.  

Additionally, a review of the claims file reveals that it 
does not appear that the veteran has been sent the VCAA-type 
notice that addresses his theory of entitlement under 
38 C.F.R. § 3.310.  The Board notes that the RO sent the 
veteran a letter in March 2001 and advised him of the 
evidence/information required to substantiate his claim for 
entitlement to service connection.  However, the veteran has 
not been specifically informed of the type of information or 
evidence necessary to substantiate a claim for service 
connection on a secondary basis, as well as which evidence VA 
would seek to provide and which information or evidence the 
appellant was to provide.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Thus, the Board will remand the 
veteran's claim to ensure compliance with the enhanced duty-
to-notify and duty-to-assist provisions of the VCAA.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims 
file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are 
fully complied with and satisfied.  
See also 38 C.F.R. § 3.159 (2005).  
The veteran should be specifically 
told of what is required to 
substantiate a secondary service 
connection claim.  He should also be 
told of the information or evidence 
he should submit and of the 
information or evidence that VA will 
obtain with respect to his claim of 
secondary service connection.  Among 
other things, the veteran should be 
told to submit any pertinent 
evidence in his possession.

2.  The veteran should be scheduled 
for an orthopedic examination.  The 
examiner should be asked to review 
the claims file, examine the 
veteran, and provide an opinion as 
to the medical probabilities that 
any lumbar spine disc disease is 
caused or made worse by service-
connected knee disability.  If 
lumbar disc disease has been made 
worse by knee disability, to the 
extent feasible the degree of 
worsening should be identified.  The 
bases for each opinion should be set 
forth in detail.

3.  The RO should ensure that the 
examination report complies with the 
directives of this remand.  After 
undertaking any other development 
deemed appropriate, the RO should 
re-adjudicate the issue on appeal.  
If the benefit sought is not 
granted, the veteran should be 
furnished with a supplemental 
statement of the case and afforded 
an opportunity to respond before the 
record is returned to the Board for 
further review.  The supplemental 
statement of the case should 
specifically refer to 38 C.F.R. 
§ 3.310 and the RO's analysis of 
this regulation.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).

